Citation Nr: 1609268	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, a panic disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction resides with the RO in Montgomery, Alabama.

In February 2011, the Veteran testified at a hearing before the undersigned.  In July 2011 and April 2014, the Board remanded the claim for additional development.  The case has been returned to the Board for adjudication.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran has a current psychiatric diagnosis, including PTSD, which has been shown by competent medical evidence to be related to a verified in-service stressor. 


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, including panic attacks and PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination as to the claim being decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If VA determines either that a veteran did not engage in combat with the enemy, or that he did engage in combat, but that the alleged stressor is not combat related, lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).
 
The criteria to diagnose PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

In this case, the Veteran contends that he has an acquired psychiatric disorder, originally claimed as PTSD, which was incurred during his active military service.  In an April 2007 written statement, the Veteran described how unsafe he felt in his barracks in Germany.  He wrote that there was a great deal of racial conflict in the unit, and that this eventually erupted into a fight where a soldier was stabbed in the heart on the mess hall floor.  He also described another fight where a soldier was stabbed in the leg.  He wrote that since then he has a hard time going out in public or anywhere with a large crowd, and that he has panic attacks for which he takes medication.  In August 2012, the Veteran wrote that he had his first panic attack while on duty in Germany where he suddenly felt like he was suffocating.

In February 2011, the Veteran testified at a Board hearing that he witnessed a soldier stab another soldier, who then bled to death in the mess hall.  Board Hearing Transcript 8.  He stated that he witnessed other incidents of crime and violence while stationed in Germany, and that he had not realized they had such a profound impact on him until later.  Id. at 9-10.  He stated that he still has trouble being in crowds, with nightmares, and with panic attacks.  Id. at 10-12.

The Veteran's spouse submitted a statement indicating that she has known the Veteran since 6 months after his separation from service.  She wrote that for all the time she has known him, the Veteran avoids crowded places, sleeps poorly, and is an angry and impatient person.  The Veteran's service colleague D.J. also submitted a statement that he witnessed the death of a soldier in the mess hall in service and that he was aware of racial unrest on the base.

The Veteran's personnel records show that he was stationed in Germany from September 1975 to September 1978.  In October 2014, VA received a response from the Joint Services Records Research Center (JSRRC) indicating that they had coordinated their research of the alleged stressor event with the National Archives Records Administration and found that a soldier had died in Germany in January 1976 due to intentional homicide from a cutting, piercing, or blunt instrument.  Based on this information, in the Appeals Management Center issued a PTSD stressor verification review memorandum stating that the alleged stressor event had been corroborated.

The Veteran's VA treatment records show that he began receiving psychiatric treatment in 2006.  In June 2006, he reported to a psychiatrist having depression and nervousness on and off for 20 years and that he saw "a soldier getting stabbed in the heart," "an experience that was so frightening, horrible and upsetting" that he now has nightmares and intrusive thoughts about it.  He reported feeling numb and detached.  He was diagnosed with depression and PTSD.  The Veteran was also evaluated that month by a clinical psychologist.  The Veteran reported having panic attacks dating back to his time in the military.  He was given a diagnosis of depressive disorder and panic attacks.  In August 2006, he again reported witnessing an event where a soldier stabbed another soldier, and stated that he now does not like to go to crowded places and has panic attacks when he feels trapped in a large room.  The psychiatrist diagnosed him with depression, rule out PTSD.

The Veteran began attending group therapy in July 2006, and the therapist noted his diagnoses to be depressive disorder and chronic PTSD.  In February 2008, the Veteran reported having continued nightmares related to the stabbing in Germany and problems with anger and anxiety.  He was diagnosed with panic disorder, PTSD (chronic non-combat), and depression.  In April 2009, the Veteran discussed similar symptoms with his psychologist, who diagnosed the Veteran with panic disorder and depressive disorder.  In August 2010, the Veteran reported having continued intrusive thoughts about his traumatic event in service, as well as panic feelings and anger outbursts.  The Veteran asked the psychologist for a statement regarding the etiology of his symptoms and their relationship to his witnessing a stabbing in service, and the psychologist wrote that in his "professional opinion, the incident triggered a panic attack and that they have continued to this day."

The Veteran's private treatment records also show complaints of panic feelings since at least 1999.  In July 1999, the Veteran reported having sudden shortness of breath, dizziness, and "feeling funny."  He was given the anti-anxiety medication Xanax.  In November 1999, it was noted that his panic attacks were getting better.  In August 2002, the Veteran reported a lack of energy and that his sleep was okay and panic attacks were better controlled.

Based on a review of the evidence above, the Board finds that the Veteran has a current psychiatric diagnosis, including PTSD, which is related to his service.

Regarding the Veteran's claimed stressor event, the Veteran has been steadfast and consistent in his description of the primary stabbing event that caused him great distress in service, and one of the Veteran's fellow servicemen has submitted a statement corroborating his testimony.  The JSRRC has confirmed that there was a soldier murdered by stabbing in Germany at approximately the time that the Veteran has alleged, and the Appeals Management Center found this evidence sufficient to corroborate the claimed stressor in a formal finding memorandum.  Given this evidence of record, the Board finds that the claimed in-service stressor has been sufficiently verified.

The medical evidence of record also clearly indicates that the Veteran has a current diagnosis of PTSD from his treating psychiatrist, as well as diagnoses of depressive disorder and panic attacks from other treating medical professionals.  The Veteran's current psychiatric symptoms have also been linked to his in-service stressor event by a qualified VA psychologist, who wrote that witnessing a stabbing in service "triggered a panic attack and that they have continued to this day."  The Board finds that this competent medical opinion is consistent with the medical evidence of record and supported by an adequate report on the in-person examination and with sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board acknowledges that the November 2014 VA examiner came to a differing opinion regarding the Veteran's diagnosis and the etiology of that diagnosis.  This VA psychologist diagnosed the Veteran with bipolar disorder and stated in a January 2015 addendum opinion that the Veteran's disability was not service-connected because it was diagnosed 22 years after his discharge from the military and that he had no symptoms at the time of his discharge or while in service.  The Board finds that this evaluation is not consistent with the evidence of record, and thus finds it to be less probative than the medical opinions of the Veteran's VA treatment providers.  At no time prior to 2014 has the Veteran been found to have a diagnosis of bipolar disorder, and the VA examiner did not discuss the Veteran's prior diagnoses of PTSD, panic attacks, and depression.  Furthermore, the Veteran has credibly testified that he did have panic attacks in and immediately after service, and this was corroborated in a letter from his spouse.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology.).  As the VA examiner failed to consider the Veteran's credible and competent statements regarding his own symptoms as he experienced them or the observations of his wife, the Board finds the November 2014 VA examination to be of minimal probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).

In sum, given the evidence outlined above, the Board finds that the Veteran has a current psychiatric diagnosis, including PTSD, which has been linked by competent medical evidence to a corroborated in-service stressor event.  As such, entitlement to service connection for an acquired psychiatric disorder is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


